UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1393


JENNIFER L. WILSON,

                Plaintiff - Appellant,

          v.

SUNTRUST BANK, Incorporated in Georgia; SUNTRUST MORTGAGE
INC.; RESIDENTIAL FUNDING COMPANY, LLC, f/k/a Residential
Funding Corporation,

                Defendants – Appellees,

          and

HUTCHENS, SENTER, BRITTON, PA; JOHN/JANE DOE 1-10,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:11-cv-00580-FDW-DSC)


Submitted:   July 30, 2012                  Decided:   August 13, 2012


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jennifer L. Wilson, Appellant Pro Se.      Julia Bright Hartley,
Christina Rampey Hunoval, NELSON MULLINS RILEY & SCARBOROUGH,
LLP, Charlotte, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Jennifer    L.   Wilson       seeks    to      appeal    the        district

court’s order dismissing her claims as to some, but not all, of

the Defendants in her civil action.                This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory     and       collateral     orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                 The order Wilson seeks

to    appeal    is   neither   a    final        order     nor     an     appealable

interlocutory or collateral order.              Accordingly, we dismiss the

appeal for lack of jurisdiction.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           DISMISSED




                                         3